﻿I should like to extend warm congratulations to you, Sir, on your election to the presidency of the forty-sixth session of the General Assembly.
I am pleased to see you presiding over the deliberations of this Assembly during this period of fundamental changes in the international system. Your recognised diplomatic skill and your long professional involvement in the affairs of the United Nations will undoubtedly enable you to guide the work of the Assembly to its successful conclusion. You have my delegation's full support. The Kingdom of Thailand and the Kingdom of Saudi Arabia have enjoyed fruitful relations. We look forward to seeing the relations between our two Kingdoms deepen even further in the years to come.
Our appreciation goes to the President of the forty-fifth session of the General Assembly, Mr. Guido de Marco of Malta, for his untiring efforts in guiding the work of this body throughout the eventful year. During the tenure of his presidency, genuine interest was generated in revitalising the process of the General Assembly.
It is with great satisfaction that we welcome the Democratic People's Republic of Korea and the Republic of Korea as full Members of the United Nations. Our warm welcome extends also to our Pacific neighbours: the federated States of Micronesia and the Republic of the Marshall Islands. We are also happy to welcome Estonia, Latvia and Lithuania. We congratulate them on the resumption of their rightful places in the family of nations.
Let me extend our sincere felicitations to the members of the delegation of the Supreme National Council of Cambodia, headed by His Royal Highness Prince Norodom Sihanouk. The return of the Cambodian delegation to the General Assembly is testimony to the progress made in achieving genuine national reconciliation.
The events of the past few years have dramatically changed the international community. As it reeled from events of one drama, another - still more stunning - took centre stage.
We have witnessed fundamental changes in Eastern Europe. We are witnessing dramatic developments in the Soviet Union. In Europe as a whole we are witnessing concurrent movements towards integration and disintegration.
In the Persian Gulf we have seen how collective security can reverse aggression. With regard to the Arab-Israeli conflict, we are encouraged by the prospects for an international peace conference on the Middle East. Israel and its Arab neighbours, including the Palestinian people, may at long last coexist in peace. We are hopeful that the positive trends in South Africa will lead to an irreversible end to apartheid and the establishment of a democratic and non-racial society there.
In East Asia, with the admission of the two Koreas to the United Nations, we look forward to further progress in the dialogue between Pyongyang and Seoul. We are also pleased to see the rapprochement between China and Viet Nam which has contributed significantly to the building of a peaceful environment in South-East Asia.
Peace in Cambodia is finally at hand. Since the beginning of the Cambodian problem almost 13 years ago, Thailand has maintained all along that the Cambodians must be given the right to determine their own destiny. After a decade of war they finally decided to talk to one another. The Assembly may recall that it was His Royal Highness Prince Norodom Sihanouk who first called for national reconciliation among the Cambodian factions almost 10 years ago. His appeal has been realized. No one has done so much for Cambodia as His Royal Highness Prince Norodom Sihanouk. He has shown himself to be the only Cambodian leader who can unify his country. The Thai Government will continue to render its fullest support and cooperation to him and to the Supreme National Council under his chairmanship.
The Supreme National Council of Cambodia has met twice in Thailand this year. It met once again with the five permanent members of the Security Council last month. The result is what the international community has been striving for - a comprehensive political settlement of the Cambodian problem.
In this connection my delegation would like to express its gratitude to the representatives of Indonesia and France for their able co-chairmanship of the Paris International Conference on Cambodia. We are pleased to see that the peace agreement will be signed by all parties concerned at the next meeting of the Conference to be convened in Paris on 23 October this year. Our appreciation also goes to the representatives of Austria, President of the International Conference on Kampuchea and of Senegal, Chairman of the Ad Hoc Committee of that Conference, both of whom have made valuable contributions to the search for peace from the very beginning of the Cambodian conflict.
Thailand always stands ready to be of service to the United Nations in its important role in Cambodia. We are prepared to provide personnel who are familiar with the terrain and to offer other facilities close to the border. The Thai Government will render its full support to the United Nations Transitional Authority in Cambodia (UNTAC) as it carries out its mandate with due respect for the sovereignty of all the States that border Cambodia.
In anticipation of the forthcoming elections in Cambodia my Government will also do its best to help ensure that an orderly repatriation of the displaced Cambodians will take place. All returnees must be assured that they can go home in safety and dignity. They should be allowed to participate in free and fair elections. In the post-Cambodian settlement, the Thai Government looks forward to contributing - together with the international community - to the reconstruction of Cambodia.
The breakthrough in the Cambodian problem gives rise to the hopes and aspirations of South-East Asians. For the first time since the Second World War, peace has come to South-East Asia. The positive winds of change that have swept through Eastern Europe and many parts of the world have finally arrived in South-East Asia. Countries, large and small, socialist and capitalist alike, have all concentrated on intensifying economic development and cooperation for the well-being of their own peoples.
For once a new regional order in South-East Asia will be charted by South-East Asians. It will be an order of peace, stability and prosperity if the countries concerned learn the lessons of the past. Now that peace in Cambodia appears imminent the Association of South-East Asian Nations (ASEAN), having sought a political settlement in Cambodia for 13 years, should not be complacent but should continue to be instrumental in enhancing the stability of the region. With the apparently constructive role adopted by the major Powers towards the region, the South-East Asian countries should seize this opportunity to manifest their aspirations to express their right to shape the future of South-East Asia with their own hands.
The ASEAN Treaty of Amity and Cooperation in South-East Asia offers a precise framework within which countries in the region can join hands to chart their own destiny, a destiny free of conflict and outside interference, a destiny of peace, stability and prosperity. It remains a great challenge for ASEAN to find a useful regional arrangement that will withstand the test of time and at the same time nurture the stability which is necessary for sustained prosperity. In this respect it is gratifying to note that Viet Nam has now formally expressed its intention to accede to that Treaty.
My visit to Viet Nam last month reaffirmed my conviction that Viet Nam wants to play a constructive role in the future of South-East Asia. For its part, Thailand would like to help Viet Nam to realize its aspirations. This coincides with the policy of the Thai Government of creating a peaceful environment for all neighbouring States. We are pleased to see that our relations with Laos, whose people share so much in common with ours, have become warm, cordial and mutually beneficial, for the good of our two peoples. We have every intention of strengthening further our cooperation with Laos in all fields.
While Thailand seeks to foster goodwill and a peaceful environment with the Indo-Chinese States, it cannot afford to ignore its very important neighbour to the west. Over the past year developments in Myanmar have been of major interest to the international community. Due to its proximity with Myanmar much international attention has also been focused on Thailand's relationship with that State. We understand the legitimate concerns of the international community. The peoples of Thailand and Myanmar share religious, cultural and historical ties. Thailand is therefore in a unique position to understand the difficult internal situation in Myanmar.
We have been working closely with other ASEAN States on this matter. We are convinced that the decision of the ASEAN Foreign Ministers to adopt constructive engagement as an approach towards Myanmar is correct. Some States have asked ASEAN to isolate Myanmar. We believe that would not work. Nor do we believe it would be in the interests of the people in Myanmar. Through constructive engagement, ASEAN hopes to encourage Myanmar to make a peaceful transition towards becoming a society in a better position to fulfil its rightful role in the family of nations in South-East Asia.
It is a great challenge for Thailand to help to build a new regional order in South-East Asia. Meeting the ASEAN member in closest proximity to the non-ASEAN countries in South-East Asia, Thailand is in a unique position to extend a helping hand to Laos, Vietnam, Cambodia and Myanmar. Through the creation of an atmosphere conducive to greater understanding and cooperation, Thailand and ASEAN will move closer to the realisation of ASEAN's objectives. He would like to see our neighbours enjoy peace and prosperity because they too have the right to contribute to the dynamic future of South-East Asia, a future that will truly embody ASEAN's objectives and, indeed, a new regional order of harmony and cooperation for South-East Asia.
Thailand's willingness to be of service to others extends beyond our own region. To give just a few examples, we were pleased to participate in the monitoring of elections in Namibia by sending 40 trained individuals. We were also pleased to participate in the United Nations Iraq-Kuwait Observation Mission (UNIKOM) and we have sent 50 United Nations guards to Iraq on a humanitarian mission.
Thailand has fulfilled all of its commitments to implement General Assembly resolutions in political, economic, social and other fields. We are delighted to take part in and contribute to the noble work of the United Nations.
In the same spirit of service, we are playing an active role in the war on drugs. Subregional strategies to control drug abuse have been devised through cooperation between Thailand and neighbouring countries. Indeed, it is the view of my delegation that it would be extremely beneficial if Laos and Myanmar would participate in triangular efforts with Thailand under the auspices of the United Nations to wage war against drug trafficking. On the international level, Thailand lends its Cull support to the strengthening of the United Nations system-wide coordinating mechanism. Thailand is a member of the International Narcotics Control Board and the Commission on Narcotic Drugs and is pleased to have been re-elected to serve on the United Nations Commission on Narcotic Drugs.
In enhancing stability and bringing prosperity to South-East Asia, ASEAN needs to be economically effective and credible. That is why my Prime Minister has proposed the establishment of an ASEAN free-trade area, a proposal that has been welcomed by all ASEAN member States. The idea is to work towards the gradual integration of ASEAN economies, leading to the establishment of an ASEAN free-trade area sometime around the beginning of the next century. By agreeing on the concept of an ASEAN free-trade area, ASEAN will be making a significant political decision that sets a clear objective for our economic integration.
Such a step will greatly strengthen ASEAN by putting it in a much better position to deal with other regional groupings and major trading partners. In this connection, Thailand believes that the East Asia Economic Grouping (EAEG), proposed by Malaysia, would be useful in furthering consultation and coordination among States in the region. It could serve as another vehicle for a more open international trading system.
Our sense of the necessity to become economically stronger as a regional grouping is heightened by our determination to be able to participate fully in the Asia-Pacific Economic Cooperation (APEC) and Thailand looks forward to being the host country for the 1992 APEC Ministerial Meeting. With its adherence to the principles of free trade and multilateralism, APEC holds great promise for the next century.
Mow that differences in ideology are less prevalent in the work and discussions of international bodies, my delegation is hopeful that the Economic and Social Commission for Asia and the Pacific (ESCAP) will fulfil its mandate and receive the necessary support to strengthen regional cooperation and promote economic and social development among developing countries in the region.
During the first half of 1990, we were hopeful that world trade would become freer and fairer as a result of the successful conclusion of the Uruguay Round of trade negotiations. These hopes faded in the second half of the year, and the Uruguay Round failed to conclude in Brussels at the end of the year. Vital decisions on policy were left un-taken and they still have not been taken today. Talks have resumed, but serious negotiations cannot begin unless and until there is reasonable movement on the part of some trading partners to reform their agricultural policies, which have long distorted international agricultural trade, to the detriment of the majority of the world as a whole.
In this connection, I should like to appeal to the leaders of the States concerned to put the common good before narrow interests, for the sake of improving and liberalizing the multilateral trading system so that it can bring prosperity to all.
We are also concerned about environmental issues and we will do our best to protect the environment. However, we feel that the developed countries must bear most of the responsibility. Developing countries are forced to exploit their resources, so the developed countries need to identify new ways to make additional resources available. The United Nations Conference on Environment and Development, to be held in Rio de Janeiro in June of 1992, should serve as a constructive forum for such commitments.
I should like to pay a special tribute to Secretary-General Peres de Cuellar. The new international situation has placed the United Nations firmly on centre stage, but the revitalization of the United Nations would not have been possible without his leadership. He has put himself tirelessly at the service of the international community and he has given new vitality to the role of the Secretary-General, which in turn gives rise to a new-found, dynamic role for the United Nations in today's fast-changing world. The year 1991 begins a hopeful decade for peace and progress in many parts of the world. Thailand will do her vary best to contribute to a new world order - starting at home, in South-East Asia.

